Citation Nr: 1713452	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  11-15 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent on an extraschedular basis for an anxiety disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from February 1964 to February 1967.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for an anxiety disorder and assigned a 10 percent disability rating.  In a May 2011 rating decision, the RO increased the initial rating for anxiety disorder to 30 percent.

The case was previously before the Board in February 2016, at which time the issue of entitlement to a higher schedular rating for anxiety disorder was denied.  There is no record that the Veteran appealed the Board's February 2016 decision to the U.S. Court of Appeals for Veterans Claims.  Thus, the issue decided therein is final.  The Board also remanded the issues on the title page of this decision.  The case is now returned for appellate review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The symptomatology associated with the Veteran's service-connected anxiety disorder is contemplated by the current schedular rating.

2.  The Veteran's service-connected disabilities do not preclude him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular evaluation for the Veteran's service-connected anxiety disorder have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321 (b)(1), 4.1, 4.3, 4.7, 4.10, 4.130 Diagnostic Code 9413 (2016).

2.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. § 5103  and 5103A (West 2014) have been met. By correspondence dated in April 2010 and June 2011, VA notified the Veteran of the information and evidence needed to substantiate and complete the claim.  The letter also notified the Veteran as to how VA assigns disability ratings and effective dates. 

VA has also satisfied the duty to assist.  The Veteran's service records have been obtained.  Post-service VA treatment records have also been obtained.  The Social Security Administration (SSA) responded to a request for records by noting that all records pertaining to the Veteran had been destroyed.  The Veteran was provided VA psychiatric examinations in February 2011, July 2011, September 2013, and June 2015.  The Veteran also was provided medical examinations and opinions in March 2016 as to the effect of his service-connected disabilities on his employment.  The examinations, taken together, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

As noted in the introduction, the claim has been remanded for further development.  In reviewing the record, the Board finds substantial compliance with the remand directives as concerns the issues on appeal.  See Dyment v. West, 13 Vet. App. 141 (1999).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

II.  Extraschedular Consideration

According to Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture includes related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2016).

As noted in the introduction, in February 2016, the Board denied an increased schedular rating higher than 30 percent for the anxiety disorder.  There is no record that the Veteran appealed the Board's March 2016 decision to the U.S. Court of Appeals for Veterans Claims.  Thus, the issue decided therein is final.

The Board, however, remanded the issue of whether entitlement to an extraschedular rating was warranted for the anxiety disorder.  

The Board considered whether the Veteran's anxiety disorder presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that an extraschedular rating is warranted, the threshold factor for extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Throughout the appeal, the Veteran's anxiety disorder was manifested by occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication; and occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

These symptoms are considered by the criteria for a 30 percent rating for an anxiety disorder under 38 C.F.R. § 4.130, Diagnostic Code 9413, which considers occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss such as forgetting names, directions, recent events).

With regard to the first step of the Thun analysis, the Board finds that the rating criteria adequately describe the Veteran's disability level and symptomatology in terms of his anxiety disorder.  In addition, there is a higher rating for additional or more severe symptomatology than is shown by the evidence, such as if there is occupational and social impairment with reduced reliability and productivity under Diagnostic Code 9413.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Moreover, even if the Board could find that step one of Thun had been satisfied and the symptoms associated with the anxiety disorder is not contemplated by the rating criteria, exceptional factors such as frequent hospitalization or marked interference with employment have not been demonstrated.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).

The record shows no frequent periods of hospitalization due to the anxiety disorder.  As for marked interference with employment, while the Veteran's anxiety disorder was noted as affecting his employment on a March 2016 VA examination, none of the evidence demonstrates marked interference with employment due to his anxiety disorder while he was working.  A July 2011 VA examination report shows the Veteran indicated that he last worked in November 2002 as a waiter and was reportedly laid off at that time and subsequently retired.  He did not report working since that time but did not have any past difficulties with employment.

While the Veteran's anxiety disorder potentially would affect his employment, the evidence does not show that his situation is so unusual or exceptional to warrant an extraschedular rating.  The rating criteria are designed to compensate veterans for time lost from work.  See 38 C.F.R. § 4.1.  Thus, the 30 percent rating assigned for the anxiety disorder is meant to represent, as far as can be practicably determined, the average impairment in earning capacity resulting from the disability and its residuals in a civil occupation.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability.  Id.  Absent evidence of marked interference with employment beyond the level of economic impairment contemplated by the disability rating assigned, the second step of the Thun test is not met.

The Board notes that the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held that the combined effects of a veteran's service-connected disabilities must also be considered in determining whether the schedular evaluations are adequate under § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  In this regard, the Federal Circuit observed that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented."  However, in this case there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Therefore, entitlement to an extraschedular rating pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

III.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by non-service- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

The Veteran's current service-connected disabilities are (1) sleep apnea, rated 50 percent from June 8, 2011; (2) anxiety disorder, rated 30 percent from March 4, 2010; (3) bilateral tinnitus, rated 0 percent from October 21, 2009; and (4) erectile dysfunction, rated 0 percent from March 21, 2013.  The Veteran's combined disability rating for his service-connected disabilities is 40 percent, from March 4, 2010 (also the date of the service connection claim for the psychiatric disorder); and 70 percent from June 8, 2011.  See generally 38 C.F.R. § 4.25, Table I - Combined Ratings Table.  Thus, he does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a), effective March 4, 2010; but does meet the schedular criteria, effective June 8, 2011.    

Nevertheless, for the period prior to June 8, 2011, the Veteran may be entitled to a TDIU on an extraschedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disabilities. 38 C.F.R. § 4.16(b).  Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. Id.  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340 , 3.341, 4.16(b), 4.19.

All of the medical opinions addressing the Veteran's employability status, however, show that the Veteran was not determined to be unemployable due to his service-connected disabilities.  

A February 2011 VA examination report shows the Veteran contended that his unemployment was not due, primarily, to the effects of his mental condition.  The examiner determined that the Veteran was able to establish effective work relationships.  

The Veteran filed a formal TDIU claim in June 2011, on which he noted that his service-connected anxiety disorder, along with several nonservice-connected disabilities precluded him from working.  The Veteran reported that he last worked fulltime in October 2002 and that he had worked as a waiter from 1968 to 2001.  He indicated that the highest level of education completed was two years of college.

A July 2011 VA examination report shows the Veteran indicated that he last worked in November 2002 as a maitre'd for 34 years and was reportedly laid off at that time and subsequently retired.  He did not report working since that time but did not have any past difficulties with employment.  The examiner commented that there did not appear to be any reason from a psychiatric standpoint that would preclude employment.  The examiner noted farther down in the report that with regard to occupational functioning, the Veteran retained the ability to interact appropriately with co-workers and supervisors.

A September 2013 VA examination report shows the Veteran had no occupational impairment related to mental health issues but also noted occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The report further noted that the Veteran took Zoloft for excessive worry, which he believed was helpful.

In March 2016, the Veteran underwent several VA examinations to address the impact of his sleep apnea, anxiety disorder, and tinnitus on his employability.  The mental health examination report noted that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

The sleep apnea examination notes that the Veteran's sleep apnea did not impact his ability to work.  The tinnitus examination also noted that the Veteran's tinnitus did not impact ordinary conditions of life, including ability to work.

There is no evidence or argument suggesting that the Veteran's erectile dysfunction impacts his ability to work, as well.

As noted, the ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. Id.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.  While there is some evidence the Veteran's employment activities would be limited by his anxiety disorder, as noted on the March 2016 VA examination, none of the medical evidence establishes that the Veteran is prevented from working as a result of his service-connected disabilities.

In consideration of the evidence of record, the Board finds that the Veteran's service-connected anxiety disorder, sleep apnea, tinnitus, and erectile dysfunction do not preclude him from securing and following a substantially gainful occupation.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for any further benefits granted, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).







							(Continued on the next page)

ORDER

Entitlement to an initial rating in excess of 30 percent on an extraschedular basis for an anxiety disorder is denied.

Entitlement to a TDIU is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


